Exhibit 10.3

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 23, 2014, by and among Lime Energy Co., a Delaware corporation
(the “Company”), Bison Capital Partners IV, L.P., a Delaware limited partnership
(including its successors and assigns, the “Investor”) and each of the Holders
of Permissible Piggyback Shares (as defined below).

 

WHEREAS, in connection with the Securities Purchase Agreement by and among the
Company and the Investor dated December 23, 2014 (the “Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions set forth in
the Purchase Agreement, to issue and sell to the Investor a certain number of
shares of Series C Preferred Stock, par value $0.01 per share (the “Series C
Preferred Stock”);

 

WHEREAS, in accordance with the terms of the Purchase Agreement, the Company has
agreed to provide certain registration rights to the Investor under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “Securities Act”), and
applicable state securities laws; and

 

WHEREAS, the Company has previously granted certain registration rights to the
Holders of Permissible Piggyback Shares.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company, the Investor and the
Holders of Permissible Piggyback Shares hereby agree as follows:

 

1.                                      Definitions.  Capitalized terms used and
not otherwise defined herein that are defined in the Purchase Agreement will
have the respective meanings given such terms in the Purchase Agreement.  As
used in this Agreement, the following terms have the respective meanings set
forth in this Section 1:

 

“Advice” has the meaning set forth in Section 9(d).

 

“Beneficial Ownership” by a Person of any securities means ownership of such
securities in respect of which such Person is considered to be a “beneficial
owner” under Rule 13d-3 under the Exchange Act as in effect on the date hereof.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Commission Comments” means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission to a filed Registration
Statement, a copy of which shall have been provided by the Company to the
Holders, which either (i) requires the Company to limit the number of
Registrable Securities and Permissible Piggyback Shares which may be included
therein to a number which is less than the number sought to be included thereon
as filed with the Commission or (ii) requires the Company to either exclude
Registrable Securities and Permissible Piggyback Shares held by specified
Holders or deem such Holders to be underwriters with respect to Registrable
Securities and Permissible Piggyback Shares they seek to include in such
Registration Statement.

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share, or
any other Capital Stock of the Company (including, without limitation, any
preferred stock) into which such stock is reclassified or reconstituted.

 

“Cut Back Shares” has the meaning set forth in Section 2(a)(v).

 

1

--------------------------------------------------------------------------------


 

“Demand Registration” has the meaning set forth in Section 2(a)(i).

 

“Demanding Holders” means the Investor or, if the Investor does not have
Beneficial Ownership of [a majority] of the Registrable Securities at any time,
the beneficial owners (as defined under Rule 13d-3 under the Exchange Act) of a
majority of the Registrable Securities then outstanding.

 

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

 

“Effectiveness Date” means the earlier of: (i) the 90th day following the
applicable Filing Date for a Registration Statement and (ii) the fifth Trading
Day following the date on which the Company is notified by the Commission that
such Registration Statement will not be reviewed or is no longer subject to
further review; provided, that, if the Commission reviews and has written
comments to such filed Registration Statement that would require the filing of a
pre-effective amendment thereto with the Commission, then the Effectiveness Date
shall be the 150th day following the applicable Filing Date.

 

“Effectiveness Period” means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on (a) the date that all of the
Registrable Securities covered by such Registration Statement have been sold by
the Holders of the Registrable Securities included therein, or (b) such time as
all of the Registrable Securities covered by such Registration Statement may be
sold by the Holders without volume restrictions pursuant to Rule 144 as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means, subject to Sections 2(a)(i), 2(a)(iv) and 2(a)(v), (a) with
respect to any Registration Statement required to be filed pursuant to a Demand
Registration, no later than sixty (60) days (or 120 days, if the filing of such
Registration Statement would require the Company to commence an audit) after
receipt by the Company of a request for such Demand Registration pursuant to
Section 2(a); (b) with respect to any additional Registration Statements
required to be filed due to SEC Restrictions, the applicable Restriction
Termination Date; and (c) with respect to a Registration Statement on Form S-3,
no later than sixty (60) days after receipt by the Company of a request for such
Registration Statement pursuant to Section 2(b); provided that, if such Filing
Date is between forty-six (46) and ninety (90) days after the Company’s fiscal
year end and the Company does not on such date meet the conditions described
under paragraph (c) of Regulation S-X, Item 3-01 promulgated under the
Securities Act and the Exchange Act, the Filing Date shall be extended until
fifteen (15) days after the earlier of the date the Company files its annual
report pursuant to Section 13(a) or Section 15(d) of the Exchange Act for the
prior fiscal year and the due date for such annual report.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holders” means the Holders of Permissible Piggyback Shares and Holders of
Registrable Securities, collectively.

 

“Holder of Permissible Piggyback Shares” or “Holders of Permissible Piggyback
Shares” means the holder or holders, as the case may be, of Permissible
Piggyback Shares set forth on Annex A hereto.

 

“Holder of Registrable Securities” or “Holders of Registrable Securities” means
the holder or holders, as the case may be, from time to time of Registrable
Securities and, if other than the Investor, a Person to whom the rights
hereunder have been properly assigned pursuant to Section 7 hereof.

 

2

--------------------------------------------------------------------------------


 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Losses” has the meaning set forth in Section 5(c).

 

“Permissible Piggyback Shares” means (i) the shares identified on Annex C
hereto, which shall be included in a Registration Statement pursuant to the
terms of this Agreement and (ii) any securities issued or issuable upon any
stock split, dividend or other distribution, recapitalization or similar event,
or any price adjustment as a result of such stock splits, reverse stock splits
or similar events with respect to any of the securities referenced in
(i) above.  Notwithstanding the foregoing, a security shall cease to be a
Permissible Piggyback Share for purposes of this Agreement from and after such
time as the Holder of such Permissible Piggyback Share may resell such security
without volume restrictions under Rule 144, as determined by the counsel to the
Company pursuant to a written opinion to such effect, addressed and acceptable
to the Company’s transfer agent and the affected Holders of Permissible
Piggyback Shares.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities and Permissible
Piggyback Shares (if any) covered by a Registration Statement, and all other
amendments and supplements to the Prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such Prospectus.

 

“Registrable Securities” means: (i) the shares of Common Stock issuable or
issued upon conversion of the Series C Preferred Stock held by the Holders and
any assignee thereof in accordance with Section 7 of this Agreement, and
(ii) any securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event, or any price adjustment as a
result of such stock splits, reverse stock splits or similar events with respect
to any of the securities referenced in (i) above.  Notwithstanding the
foregoing, a security shall cease to be a Registrable Security for purposes of
this Agreement from and after such time as the Holder of such security may
resell such security without volume restrictions under Rule 144, as determined
by the counsel to the Company pursuant to a written opinion letter to such
effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders of Registrable Securities.

 

“Registration Statement” means any registration statement required to be filed
under this Agreement, including in each case the Prospectus, amendments and
supplements to such registration statements or Prospectus, including pre- and
post- effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference therein.

 

“Restriction Termination Date” has the meaning set forth in Section 2(a)(v).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

3

--------------------------------------------------------------------------------


 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Restrictions” has the meaning set forth in Section 2(a)(v).

 

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities and
Permissible Piggyback Shares, and fees and disbursements of counsel for any
Holder, except for the fees and disbursements of the Selling Stockholder Counsel
borne and paid by the Company as provided in Section 4.

 

“Selling Stockholder” has the meaning set forth in Section 3(a).

 

“Selling Stockholder Counsel” has the meaning set forth in Section  4.

 

“Selling Holder Questionnaire” means the selling security holder notice and
questionnaire attached as Annex B hereto.

 

“Tolling Date” has the meaning set forth in Section 2(a)(v).

 

“Trading Market” means any of the New York Stock Exchange, the NYSE AMEX, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTCBB or any other market on which the Common Shares are listed or
quoted for trading on the date in question.

 

2.                                      Registrations.

 

(a)                     Demand Registration

 

(i)                                     Request for Registration.  At any time
after the first anniversary of the date of this Agreement, the Demanding Holders
may make a written request for registration under the Securities Act of all or
part (but in no event less than twenty five percent (25%)) of their Registrable
Securities (a “Demand Registration”).  Such request for a Demand Registration
must specify the number of shares of Registrable Securities proposed to be sold
and must also specify the intended method of disposition thereof. Upon receipt
of such written request, the Company will promptly give written notice of the
proposed Demand Registration to all other Holders. Upon any such request, the
Demanding Holders (and any other Holder or Holders) joining in such request as
are specified in a written request given within 15 days after receipt of such
written notice from the Company) shall be entitled to have their Registrable
Securities and Permissible Piggyback Shares included in the Demand Registration,
subject to Section 2(a)(iv) and Section 2(a)(v).  Notwithstanding the foregoing,
the Company shall not be obligated to effect any such Demand Registration if the
Company furnishes to the Holders a certificate signed by the Chief Executive
Officer or President of the Company stating that, in the good faith judgment of
the Board of Directors of the Company, it would be materially detrimental to the
Company and its stockholders for such Demand Registration to be effected at such
time, in which event the Company shall have the right to defer the filing of the
registration statement for such Demand Registration for only that period of time
as the Board of Directors in good faith reasonably deems necessary to avoid such
material detriment to the Company, but, in any case, not more than ninety (90)
days after receipt of the request of the Holder or Holders under this
Section 2(a); provided, however, that (i) the Company shall in no event be
entitled to defer registration if the deferral is

 

4

--------------------------------------------------------------------------------


 

caused by, will cause or arises out of a material breach of any right of the
Investor under the Transaction Documents (as defined in the Purchase Agreement),
or if the facts or circumstances for such deferral existed at the time that a
registration right held by another holder of Capital Stock of the Company was
exercised and no deferral was requested, and (ii) the Company shall not be
allowed to exercise this deferral right more than once in any three hundred
sixty-five (365)-day period. The Company shall not be obligated to effect more
than one Demand Registration under this Section 2(a).

 

(ii)                                  Effective Registration. Except in the case
of a withdrawal governed by the last sentence of Section 2(a)(vi), a
registration will not count as a Demand Registration until the Registration
Statement covering the Registrable Securities (including any Cut Back Shares)
that are the subject of such Demand Registration has become effective and the
Company has complied with all of its obligations under this Agreement with
respect thereto; provided, however, that, after such Registration Statement has
been declared effective, if the offering of Registrable Securities pursuant to
such Demand Registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or any other governmental agency or court,
such Demand Registration will be deemed not to have become effective during the
period of such interference.

 

(iii)                               Underwritten Offering.  If the Demanding
Holders intend to distribute the Registrable Securities covered by their request
by means of an underwriting, they shall so advise the Company as a part of their
request made pursuant to Section 2(a)(i), and the Company shall include such
information in the notice to other Holders.  The underwriter(s) will be selected
by the Demanding Holders, subject only to the reasonable approval of the
Company.  In such event, the right of any Holder to include such Registrable
Securities or Permissible Piggyback Shares in such registration shall be
conditioned upon the participation of such Holder in such underwriting and the
inclusion of such Registrable Securities or Permissible Piggyback Shares in the
underwriting to the extent provided herein.  All Holders proposing to distribute
their securities through such underwriting shall (together with the Company)
enter into an underwriting agreement in customary form with the
underwriter(s) selected for such underwriting.  Notwithstanding any other
provision of this Section 2(a)(iii), if the managing
underwriter(s) advise(s) the Demanding Holders that marketing factors require a
limitation on the number of shares to be underwritten, then the Demanding
Holders shall so advise all Holders that otherwise would be underwritten
pursuant hereto, and the number of Registrable Securities and Permissible
Piggyback Shares that may be included in the underwriting shall be allocated in
accordance with the allocation set forth in Section 2(a)(iv).

 

(iv)                              Reduction of Offering.  If the managing
underwriter(s) for a Demand Registration that is to be an underwritten offering
advises the Company and the Demanding Holders that the dollar amount or number
of shares of Registrable Securities and Permissible Piggyback Shares which the
Demanding Holders and the other Holders desire to sell, taken together with all
other shares of Common Stock or other securities which the Company desires to
sell and the shares of Common Stock or other securities, if any, as to which
registration has been requested pursuant to any other outstanding piggy-back
registration rights or which other stockholders of the Company desire to sell,
exceeds the maximum dollar amount or number that can be sold in such offering
without adversely affecting the proposed offering price, the timing, the
distribution method or the probability of success of such offering (the “Maximum
Number of Shares”), then the Company shall include in such registration:

 

a)             first, Registrable Securities and Permissible Piggyback Shares as
to which Demand Registration has been requested by the Demanding Holders and the
other Holders (pro rata in accordance with the number of shares of Registrable
Securities and Permissible Piggyback Shares held by each Holder, regardless of
the number of shares of Registrable Securities or Permissible Piggyback Shares
which such Holder has requested be

 

5

--------------------------------------------------------------------------------


 

included in such registration) that can be sold without exceeding the Maximum
Number of Shares;

 

b)             second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (a), the shares of Common Stock for the
account of other persons that the Company is obligated to register pursuant to
any other registration rights agreement (to be allocated among the persons
requesting inclusion in such registration pursuant to such agreements pro rata
in accordance with the number of shares of Common Stock with respect to which
such person has the right to request such inclusion under such agreements,
regardless of the number of shares which such person has actually requested be
included in such registration) that can be sold without exceeding the Maximum
Number of Shares; and

 

c)              third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (a) and (b), the shares of Common Stock
that other stockholders desire to sell that can be sold without exceeding the
Maximum Number of Shares.

 

(v)                                 Cut Back Shares; SEC Restrictions. 
Notwithstanding anything to the contrary contained in this Section 2(a), if the
Company receives Commission Comments, and following discussions with and
responses to the Commission in which the Company uses its reasonable efforts and
time to cause as many Registrable Securities and Permissible Piggyback Shares
for as many Holders as possible to be included in the Registration Statement
filed pursuant to Section 2(a) without characterizing any Holder as an
underwriter unless such characterization is consistent with written information
provided by the Holder in the Selling Holder Questionnaire (and in such regard
uses its reasonable best efforts to cause the Commission to permit the affected
Holders or their respective counsel to participate in Commission conversations
on such issue together with the Company’s counsel, and timely conveys relevant
information concerning such issue with the affected Holders or their respective
counsel) (the day that such discussions and responses are concluded shall be
referred to as the “Tolling Date”), the Company is unable to cause the inclusion
of all Registrable Securities and Permissible Piggyback Shares, then the Company
may, following not less than three (3) Trading Days prior written notice to the
Holders (i) remove from the Registration Statement such Registrable Securities
(the “Cut Back Shares”) and Permissible Piggyback Shares and/or (ii) agree to
such restrictions and limitations on the registration and resale of the
Registrable Securities and Permissible Piggyback Shares, in each case as the
Commission may require in order for the Commission to allow such Registration
Statement to become effective; provided, that in no event may the Company
characterize any Holder as an underwriter unless such characterization is
consistent with written information provided by the Holder in the Selling Holder
Questionnaire or otherwise approved by the Holder in writing (collectively, the
“SEC Restrictions”).  Unless the SEC Restrictions otherwise require, any
cut-back imposed pursuant to this Section 2(a)(v) shall be allocated in
accordance with the allocation set forth in Section 2(a)(iv).  The required
Effectiveness Date for such Registration Statement will be tolled until such
time as the Company is able to effect the registration of the Cut Back Shares in
accordance with any SEC Restrictions if such Registrable Securities cannot at
such time be resold by the Holders thereof without volume limitations pursuant
to Rule 144 (such date, the “Restriction Termination Date”).  From and after the
Restriction Termination Date, all provisions of this Section 2 shall again be
applicable to the Cut Back Shares (which, for avoidance of doubt, retain their
character as “Registrable Securities”) if such Registrable Securities cannot at
such time be resold by the Holders thereof without volume limitations pursuant
to Rule 144 so that the Company will be required to file with and cause to be
declared effective by the Commission such additional Registration Statements in
the time frames set forth herein as necessary to ultimately cause to be covered
by effective Registration Statements all Registrable Securities included in the
Demand Registration.  For the avoidance of doubt, the time

 

6

--------------------------------------------------------------------------------


 

period starting from the Tolling Date and ending with the Restriction
Termination Date shall be excluded in calculating the applicable Effectiveness
Date.

 

(vi)                              Withdrawal.  If the Demanding Holders or any
of them disapprove of the terms of any underwriting or are not entitled to
include all of their Registrable Securities in any offering, such Demanding
Holders may elect to withdraw from such offering by giving written notice to the
Company and the Underwriter of their request to withdraw prior to the
effectiveness of the Registration Statement. If the Demanding Holders or any of
them withdraw from a proposed offering relating to a Demand Registration and,
solely as a result of such withdrawal the Registration Statement is withdrawn
prior to being declared effective, such registration shall count as a Demand
Registration provided for in Section 2(a) unless the withdrawing Demanding
Holders pay their pro rata share (based upon the number of shares to be included
in such Registration Statement) of the expenses incurred in connection with such
Registration Statement.

 

(vii)                           Filing Demand Registration Statement.  The
Company shall prepare and file with the Commission such Registration Statement
on or prior to the applicable Filing Date.  Such Registration Statement shall
contain (except if otherwise required pursuant to written comments received from
the Commission upon a review of such Registration Statement, other than as to
the characterization of any Holder as an underwriter, which shall not occur
unless such characterization is consistent with written information provided by
the Holder in the Selling Holder Questionnaire or otherwise approved by the
Holder in writing) the “Plan of Distribution” attached hereto as Annex A.  The
Company shall cause any Registration Statement required to be filed under this
Section 2(a) to be declared effective under the Securities Act as soon as
possible but, in any event, no later than its Effectiveness Date, and shall use
its reasonable best efforts to keep each such Registration Statement
continuously effective during its entire Effectiveness Period.  By 5:00
p.m. (New York City time) on the Business Day immediately following the
Effective Date of each Registration Statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such Registration
Statement (whether or not such filing is technically required under such Rule).
If for any reason other than due solely to SEC Restrictions, a Registration
Statement is effective but not all outstanding Registrable Securities are
registered for resale pursuant thereto, then the Company shall prepare and file
by a date that is reasonably promptly after such unregistered Registrable
Securities become Registrable Securities, an additional Registration Statement
to register the resale of all such unregistered Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415.

 

(b)                     Registrations on Form S-3.

 

(i)                                     At any time after the first anniversary
of the date of this Agreement, the Holders of Registrable Securities may request
in writing that the Company register the resale of any or all of such
Registrable Securities on Form S-3 (or any similar short-form registration which
may be available at such time). Upon receipt of such written request, the
Company will promptly give written notice of the proposed registration to all
other Holders, and, as soon as practicable thereafter, effect the registration
of all or such portion of such Holder’s or Holders’ Registrable Securities or
Permissible Piggyback Shares, as applicable, as are specified in such request,
together with all or such portion of the Registrable Securities or Permissible
Piggyback Shares of any other Holder or Holders joining in such request as are
specified in a written request given within 15 days after receipt of such
written notice from the Company; provided, however, that the Company shall not
be obligated to effect any such registration pursuant to this Section 2(b) if
(a) the Company is not eligible to use a Form S-3 (or any successor form) to
register such Registrable Securities and Permissible Piggyback Shares, (b) the
Holders propose to effect an underwritten offering, or (c) the Company furnishes
to the Holders a certificate signed by the Chief Executive Officer or President
of the Company stating that, in the good faith judgment of the Board of
Directors of the Company, it would be materially detrimental to the Company and

 

7

--------------------------------------------------------------------------------


 

its stockholders for such Form S-3 registration to be effected at such time, in
which event the Company shall have the right to defer the filing of the Form S-3
Registration Statement for only that period of time as the Board of Directors in
good faith reasonably deems necessary to avoid such material detriment to the
Company, but, in any case, not more than ninety (90) days after receipt of the
request of the Holder or Holders under this Section 2(b); provided, however,
that (i) the Company shall in no event be entitled to defer registration if the
deferral is caused by, will cause or arises out of a material breach of any
right of the Investor under the Transaction Documents (as defined in the
Purchase Agreement), or if the facts or circumstances for such deferral existed
at the time that a registration right held by another Holder of Capital Stock
was exercised and no deferral was requested, and (ii) the Company shall not be
allowed to exercise this deferral right more than once in any three hundred
sixty-five (365)-day period.  The Company shall use its reasonable best efforts
to maintain each Registration Statement under this Section 2(b) for the
Effectiveness Period.  Registrations effected pursuant to this
Section 2(b) shall not be counted as a Demand Registration effected pursuant to
Section 2(a), but the Company may, to the extent permitted by the Commission and
in lieu of filing a new Registration Statement for such Demand Registration, use
the Registration Statement on Form S-3 and amend or supplement the same, within
the time frames set forth in Section 2(a) for a new Registration Statement in
order to accommodate the request made pursuant to Section 2(a)(i).

 

(ii)                                  Any Registration Statement on Form S-3
shall be filed by the Filing Date for such Registration Statement and declared
effective under the Securities Act as soon as possible thereafter, but in any
event prior to the Effectiveness Date therefor.  Such Registration Statement on
Form S-3 shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur unless such characterization is consistent
with written information provided by the Holder in the Selling Holder
Questionnaire) the “Plan of Distribution” attached hereto as Annex A.  The
Company shall use its reasonable best efforts to keep such Registration
Statement continuously effective under the Securities Act during the entire
Effectiveness Period.  By 5:00 p.m. (New York City time) on the Business Day
immediately following the Effective Date of such Registration Statement, the
Company shall file with the Commission in accordance with Rule 424 under the
Securities Act the final prospectus to be used in connection with sales pursuant
to such Registration Statement (whether or not such filing is technically
required under such Rule).

 

(c)                      Piggy-Back Registrations.  If at any time during the
Effectiveness Period there is not an effective Registration Statement covering
all of the Registrable Securities and Permissible Piggyback Shares and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and, if within
fifteen calendar days after receipt of such notice, any such Holder shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities and Permissible Piggyback Shares such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.

 

(d)                     Company Registrations.

 

(i)                                     In connection with any offering
involving an underwriting of shares of the Company’s Capital Stock pursuant to
Section 2(c), the Company shall not be required to include any Registrable
Securities or Permissible Piggyback Shares in such underwriting unless the
Holders thereof accept the terms of the underwriting as agreed upon between the
Company and its underwriters, and then only in such quantity as the underwriters
in their sole discretion

 

8

--------------------------------------------------------------------------------


 

determine will not jeopardize the success of the offering by the Company.  If
the total number of securities, including Registrable Securities and Permissible
Piggyback Shares, requested by Holders to be included in such offering exceeds
the number of securities to be sold (other than by the Company) that the
underwriters in their reasonable discretion determine is compatible with the
success of the offering, then the Company shall be required to include in the
offering only that number of such securities, including Registrable Securities
and Permissible Piggyback Shares, which the underwriters in their sole
discretion determine will not jeopardize the success of the offering.  If the
underwriters determine that less than all of the Registrable Securities and
Permissible Piggyback Shares requested to be registered can be included in such
offering, then the Registrable Securities and Permissible Piggyback Shares that
are included in such offering shall be allocated in accordance with the the
allocation set forth in Section 2(d)(ii).

 

(ii)                                  Reduction of Offering.  If the managing
underwriter(s) for a Company registration pursuant to Section 2(d)(i) advises
the Company, in writing, that the dollar amount or number of shares of
Registrable Securities and Permissible Piggyback Shares which the Holders desire
to sell, taken together with all other shares of Common Stock or other
securities which the Company desires to sell and the shares of Common Stock or
other securities, if any, as to which registration has been requested pursuant
to any other outstanding piggy-back registration rights or which other
stockholders of the Company desire to sell, exceeds the Maximum Number of
Shares, then the Company shall include in such registration:

 

a)             first, the shares of Common Stock that the Company desires to
sell that can be sold without exceeding the Maximum Number of Shares;

 

b)             second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (a), Registrable Securities and
Permissible Piggyback Shares as to which registration has been requested by the
Holders (pro rata in accordance with the number of shares of Registrable
Securities or Permissible Piggyback Shares which such Holder has requested be
included in such registration) that can be sold without exceeding the Maximum
Number of Shares;

 

c)              third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (a) and (b), the shares of Common Stock
for the account of other persons that the Company is obligated to register
pursuant to any other registration rights agreement (to be allocated among the
persons requesting inclusion in such registration pursuant to such agreements
pro rata in accordance with the number of shares of Common Stock with respect to
which such person has the right to request such inclusion under such agreements,
regardless of the number of shares which such person has actually requested be
included in such registration) that can be sold without exceeding the Maximum
Number of Shares; and

 

d)             fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (a), (b) and (c), the shares of Common
Stock that other stockholders desire to sell that can be sold without exceeding
the Maximum Number of Shares.

 

(e)                      Selling Holder Questionnaire.  Each Holder agrees to
furnish to the Company a completed Questionnaire in the form attached to this
Agreement as Annex B (a “Selling Holder Questionnaire”).  The Company shall not
be required to include the Registrable Securities or the Permissible Piggyback
Shares in a Registration Statement and shall not be required to pay any damages
to any Holder of such securities who fails to furnish to the Company a fully
completed Selling Holder Questionnaire at least four Trading Days prior to the
applicable Filing Date (subject to the requirements set forth in Section 3(a));
provided, that the Company shall have furnished a copy of Selling Holder

 

9

--------------------------------------------------------------------------------


 

Questionnaire to such Holder and requested a completed Selling Holder
Questionnaire from such Holder ten Trading Days prior to each applicable Filing
Date.

 

(f)                       Waiver by Holders of Permissible Piggyback Shares. 
Each Holder of Permissible Piggyback Shares hereby permanently and irrevocably
waives any and all of its registration rights in respect of the Capital Stock of
the Company (other than the registration rights granted with respect to
Permissible Piggyback Shares pursuant to the terms of this Agreement).

 

3.                                      Registration Procedures.

 

In connection with the Company’s registration obligations hereunder:

 

(a)                     Not less than four Trading Days prior to the filing of a
Registration Statement or any related Prospectus or any amendment or supplement
thereto, the Company shall furnish to each Holder whose Registrable Securities
and Permissible Piggyback Shares are included therein (the “Selling
Stockholders”) copies of the “Selling Stockholders” section of such document,
the “Plan of Distribution” and any risk factor contained in such document that
addresses specifically this transaction or the Selling Stockholders, as proposed
to be filed, which documents will be subject to the review of such Selling
Stockholder, which review shall not be delayed.  The Company shall not file a
Registration Statement, any Prospectus or any amendments or supplements thereto
in which the “Selling Stockholder” section thereof differs from the disclosure
received from a Selling Stockholder in its Selling Holder Questionnaire (as
amended or supplemented).  The Company shall not file a Registration Statement,
any Prospectus or any amendments or supplements thereto in which it
(i) characterizes any Selling Stockholder as an underwriter, unless such
characterization is consistent with written information provided by the Selling
Stockholder in the Selling Holder Questionnaire, or is otherwise approved by the
Holder in writing or (ii) reduces the number of Registrable Securities and
Permissible Piggyback Shares being registered on behalf of a Selling Stockholder
except pursuant to, in the case of subsection (ii), the Commission Comments,
without, in each case, such Selling Stockholder’s express written authorization,
unless such reduction is made pursuant to Section 2(a)(iii), Section 2(a)(iv),
Section 2(a)(v) or 2(d) hereof.  If the Commission issues written comments to
the Registration Statement requiring a Holder to be characterized as an
underwriter, the Company shall provide a copy of such comments to such Holder. 
If following discussions with and responses to the Commission in which the
Company uses its reasonable efforts and time to persuade the Commission that
such Holder should not be characterized as an underwriter, and in which such
Holder and its counsel shall be entitled to participate, the Commission insists
that such Holder be characterized as an underwriter as a condition to declaring
the Registration Statement effective, such Holder may elect either (i) to
consent in writing to characterization of it as an underwriter or (ii) to elect
to have its shares removed from the Registration Statement (in which case such
Registration Statement shall not be counted as a Demand Registration effected
pursuant to Section 2(a)).  The Company shall also ensure that each Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading.

 

(b)                     The Company shall (i) prepare and file with the
Commission such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for the Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities
and Permissible Piggyback Shares; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to each Registration Statement or any amendment thereto and, as
promptly as reasonably possible; and (iv) comply in all material respects

 

10

--------------------------------------------------------------------------------


 

with the provisions of the Securities Act and the Exchange Act with respect to
the Registration Statement(s) and the disposition of all Registrable Securities
and Permissible Piggyback Shares covered by each Registration Statement.

 

(c)                      The Company shall notify the Selling Stockholders as
promptly as reasonably possible (i) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; and with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities and Permissible Piggyback Shares or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities or
Permissible Piggyback Shares for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.

 

(d)                     The Company shall use its reasonable best efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities and Permissible Piggyback Shares for sale in any
jurisdiction and, if such an order or suspension is issued, to obtain the
withdrawal of such order or suspension at the earliest possible moment and to
notify the Selling Stockholders of the issuance of such order and the resolution
thereof or its receipt of actual notice of the initiation or threat of any
proceeding for such purpose.

 

(e)                      The Company shall furnish to each Selling Stockholder,
without charge and at the option of the Company in electronic format, at least
one conformed copy of each Registration Statement and each amendment thereto and
all exhibits, as well as a copy of each Prospectus and each amendment or
supplement thereto, to the extent requested by such Selling Stockholder
(including those previously furnished) promptly after the filing of such
documents with the Commission.

 

(f)                       Prior to any public offering of Registrable Securities
and Permissible Piggyback Shares, the Company shall, if necessary, register or
qualify such Registrable Securities and Permissible Piggyback Shares for offer
and sale under the securities or Blue Sky laws of all jurisdictions within the
United States as any Selling Stockholder may reasonably request, to keep each
such registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities and Permissible Piggyback Shares covered by the Registration
Statements; provided, however, in connection with any such registration or
qualification, the Company shall not be required to (i) qualify to do business
in any jurisdiction where the Company would not otherwise be required to
qualify, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any jurisdiction, or
(iv) make any change to the Company’s articles of incorporation or bylaws.

 

(g)                      The Company shall cooperate with the Selling
Stockholders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities and Permissible Piggyback Shares to be
delivered to a transferee pursuant to the Registration Statement(s), which

 

11

--------------------------------------------------------------------------------


 

certificates shall, unless prohibited by the Company’s transfer agent
(notwithstanding consent of the Company and the provision of legal opinions
requested by the transfer agent to effect this Section 3(g)) or the regulations
or published interpretations of the Commission, be free of all restrictive
legends, and to enable such Registrable Securities and Permissible Piggyback
Shares to be in such denominations and registered in such names as any such
Holders may request.

 

(h)                     Upon the occurrence of any event contemplated by
Section 3(c), as promptly as reasonably possible, the Company shall prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(i)             The Company shall notify each Selling Stockholder in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event, as a result of which the prospectus included in a Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omission to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided that in no event shall such notice contain
any material, nonpublic information), and promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission.  The Company shall also promptly notify each Selling Stockholder in
writing when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a Registration Statement or any
post-effective amendment has become effective.

 

(j)            If any Selling Stockholder is required under applicable
securities laws to be described in the Registration Statement as an underwriter,
at the reasonable request of such Selling Stockholder, the Company shall furnish
to such Selling Stockholder, on the date of the effectiveness of the
Registration Statement and thereafter upon the effectiveness of each
post-effective amendment to the Registration Statement or filing of the
Company’s annual report pursuant to Section 13(a) or Section 15(d) of the
Exchange Act, if such Selling Stockholder may reasonably request: (i) a letter,
dated such date, from the Company’s independent certified public accountants in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Selling Stockholders, and (ii) an opinion, dated as of such date, of counsel
representing the Company for purposes of such Registration Statement, in form,
scope and substance reasonably acceptable to such counsel and as is customarily
given in an underwritten public offering, addressed to the Selling Stockholders.

 

(k)         The Company shall hold in confidence and not make any disclosure of
information concerning a Selling Stockholder provided to the Company unless:
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement.  The Company agrees that it shall, upon learning that disclosure of
such information concerning a Selling Stockholder is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Selling Stockholder and allow such Selling Stockholder,
at the Selling Stockholder’s expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.

 

(l)             The Company shall use its reasonable best efforts to cause all
of the Registrable Securities and Permissible Piggyback Shares covered by a
Registration Statement to be listed on each

 

12

--------------------------------------------------------------------------------


 

national securities exchange on which securities of the same class or series
issued by the Company are then listed, if any, if the listing of such
Registrable Securities and Permissible Piggyback Shares is then permitted under
the rules of such exchange.  The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(a).

 

(m)     If requested by a Selling Stockholder, the Company shall as soon as
practicable: (i) incorporate in a prospectus supplement or post-effective
amendment such information as a Selling Stockholder reasonably requests to be
included therein relating to the sale and distribution of Registrable Securities
and Permissible Piggyback Shares, including, without limitation, information
with respect to the number of Registrable Securities and Permissible Piggyback
Shares being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities and Permissible
Piggyback Shares to be sold in such offering; (ii) make all required filings of
such prospectus supplement or post-effective amendment after being notified of
the matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any Registration Statement
if reasonably requested by a Holder holding any Registrable Securities or
Permissible Piggyback Shares.

 

(n)         The Company shall use its reasonable best efforts to cause the
Registrable Securities and Permissible Piggyback Shares covered by a
Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to consummate the
disposition of such Registrable Securities and Permissible Piggyback Shares.

 

4.                                      Registration Expenses.  All expenses
(other than Selling Expenses) incurred in connection with registrations,
filings, or qualifications pursuant to Section 2, including all registration,
filing, and qualification fees; printers’ and accounting fees; fees and
disbursements of counsel for the Company; and the reasonable fees and
disbursements, not to exceed $10,000, of one counsel for the Selling
Stockholders (“Selling Stockholder Counsel”), who shall be selected by the
Investor, shall be borne and paid by the Company; provided, however, that the
Company shall not be required to pay for any expenses of any registration
proceeding begun pursuant to Section 2(a) if the registration request is
subsequently withdrawn at the request of the Demanding Holders (in which case
all selling Holders of Registrable Securities shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration); provided further that if, at the time of such
withdrawal, the Demanding Holders shall have learned of a material adverse
change in the condition, business, or prospects of the Company from that known
to the Demanding Holders at the time of their request and have withdrawn the
request with reasonable promptness after learning of such information then the
selling Holders of Registrable Securities shall not be required to pay any of
such expenses.  All Selling Expenses relating to Registrable Securities
registered pursuant to Section 2 shall be borne and paid by such Selling
Stockholders pro rata on the basis of the number of Registrable Securities and
Permissible Piggyback Shares registered on their behalf.

 

5.                                      Indemnification.

 

(a)                     Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Selling Stockholder, the officers, directors, agents, investment and legal
advisors, partners, members and employees of each of them, each Person who
controls any such Selling Stockholder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), as incurred, arising out of or relating to any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in

 

13

--------------------------------------------------------------------------------


 

the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading; provided,
however, that the Company shall not be required to provide such indemnification
to the extent, but only to the extent, that (1) such untrue statements or
omissions are based solely upon information regarding such Selling Stockholder
furnished in writing to the Company by such Selling Stockholder expressly for
use therein, or to the extent that such information relates to such Selling
Stockholder or such Selling Stockholder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Selling Stockholder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that each Selling Stockholder has approved Annex A hereto
for this purpose) or (2) in the case of an occurrence of an event of the type
specified in Section 3(c), the use by such Selling Stockholder of an outdated or
defective Prospectus after the Company has notified such Selling Stockholder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Selling Stockholder of an Advice or an amended or supplemented Prospectus,
but only if and to the extent that following the receipt of the Advice or the
amended or supplemented Prospectus the misstatement or omission giving rise to
such Loss would have been corrected.  The Company shall notify the Selling
Stockholders promptly of the institution, threat or assertion of any Proceeding
of which the Company is aware in connection with the transactions contemplated
by this Agreement.

 

(b)                     Indemnification by Selling Stockholders. Each Selling
Stockholder shall, severally and not jointly, indemnify and hold harmless the
Company, its directors, officers, agents and employees, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Selling Stockholder’s failure to
comply with the prospectus delivery requirements of the Securities Act or
(y) any untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent that,
(1) such untrue statements or omissions are based solely upon information
regarding such Selling Stockholder furnished in writing to the Company by such
Selling Stockholder expressly for use therein, or to the extent that such
information relates to such Selling Stockholder or such Selling Stockholder’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Selling Stockholder expressly for use in
the Registration Statement (it being understood that each Selling Stockholder
has approved Annex A hereto for this purpose), such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (2) in the case of an
occurrence of an event of the type specified in Section 3(c), the use by such
Selling Stockholder of an outdated or defective Prospectus after the Company has
notified such Selling Stockholder in writing that the Prospectus is outdated or
defective and prior to the receipt by such Selling Stockholder of an Advice or
an amended or supplemented Prospectus, but only if and to the extent that
following the receipt of the Advice or the amended or supplemented Prospectus
the misstatement or omission giving rise to such Loss would have been
corrected.  In no event shall the aggregate liability of any Selling Stockholder
be greater in amount than the dollar amount of the net proceeds received by such
Selling Stockholder upon the sale of the Registrable Securities giving rise to
such indemnification obligation.

 

(c)                      Conduct of Indemnification Proceedings. If any
Proceeding shall be brought or asserted against any Person entitled to indemnity
hereunder (an “Indemnified Party”), such Indemnified Party will, promptly after
the receipt of notice of the commencement of any such Proceeding, notify the
Person from whom indemnity is sought (the “Indemnifying Party”), in writing of
the commencement thereof.  The failure of any Indemnified Party so to notify the
Indemnifying Party of any such action shall not relieve it from any liability
which it may have to such Indemnified Party unless, and only to the extent that,
such failure results in the Indemnifying Party’s legal position being prejudiced
or it results in a forfeiture of substantive rights or defenses.  In case any
such Proceeding shall be brought against any Indemnified Party and it shall
notify the Indemnifying Party of the commencement thereof, the Indemnifying
Party shall be entitled to assume the defense thereof at its

 

14

--------------------------------------------------------------------------------


 

own expense, with counsel reasonably satisfactory to the Indemnified Party;
provided, however, that any Indemnified Party may, at its own expense, retain
separate counsel to participate in such defense.  Notwithstanding the foregoing,
in any third party Proceeding in which the Indemnifying Party and an Indemnified
Party is, or is reasonably likely to become, a party, such Indemnified Party
shall have the right to employ separate counsel at the Indemnifying Party’s
expense (and the Indemnifying Party shall reasonably promptly reimburse the
Indemnified Party for such reasonable expense upon presentation of invoices
therefor (it being further agreed that the Indemnified Party shall return such
reimbursement amounts if there is a Final Gross Negligence Determination (as
defined in the Purchase Agreement) against such Indemnified Party)) and to
control its own defense of such Proceeding if the named parties to any such
Proceeding (including any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and if, in the reasonable opinion of counsel to such
Indemnified Party, the Indemnifying Party and the Indemnified Party have
conflicting interests with respect to such Proceeding based on one or more
material legal defenses available to such Indemnified Party that are
inconsistent with those available to the Indemnifying Party (other than
differing interests associated with the Indemnifying Party’s obligation to
indemnify), in which cases the reasonable fees and expenses of one counsel plus,
if applicable, one local counsel, of the Indemnified Party shall be paid by the
Indemnifying Party on a timely basis.  The Indemnifying Party agrees that it
will not (nor shall any of its subsididaries), without the prior written consent
of the Indemnifed Party, settle, compromise or consent to the entry of any
judgment in any pending or threatened Proceeding relating to the matters
contemplated hereby (if any Indemnified Party is a party thereto or has been
actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the Investor and each
other Indemnified Party from all liability arising or that may arise out of such
claim, action or proceeding.  The rights accorded to Indemnified Parties
hereunder shall be in addition to any rights that any Indemnified Party may have
at common law, in equity, by separate agreement or otherwise.

 

The parties agree that reasonable attorneys’ fees and costs shall be paid to the
prevailing party by the non-prevailing party in any action brought under this
Section 5.  This Section 5 shall survive the termination of this Agreement.  If
any Indemnified Party makes any payment to any other Indemnified Party with
respect to an indemnified liability as to which the Indemnifying Party was
required to indemnify the Indemnified Party receiving such payment, the
Indemnified Party making such payment is entitled to be indemnified and
reimbursed by the Indemnifying Party with respect thereto.  WITHOUT LIMITATION,
THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO
LOSSES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT
OR OMISSION OF SUCH INDEMNIFIED PARTY OR OF ANY OTHER PERSON, UNLESS SUCH LOSSES
ARE EXPRESSLY EXCLUDED FROM THE INDEMNIFYING PARTY’S INDEMNIFICATION
OBLIGATIONS.

 

(d)                     Contribution.  If a claim for indemnification under
Section 5(a) or 5(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

15

--------------------------------------------------------------------------------


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 5(d), (i) no Person involved in
the sale of Registrable Securities or Permissible Piggyback Shares which Person
is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities or Permissible Piggyback Shares who was not guilty of fraudulent
misrepresentation; and (ii) no Selling Stockholder shall be required to
contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Selling Stockholder from the sale of the
Registrable Securities or Permissible Piggyback Shares, as applicable, subject
to the Proceeding exceeds the amount of any damages that such Selling
Stockholder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

6.                                      Reports Under the Exchange Act.  With a
view to making available to the Holders of Registrable Securities the benefits
of Rule 144 or any other similar rule or regulation of the SEC that may at any
time permit the Holders of Registrable Securities to sell Registrable Securities
of the Company to the public without registration, the Company agrees, for so
long as Registrable Securities are outstanding and held by the Holders of
Registrable Securities, to:

 

(a)                     make and keep public information available, as those
terms are understood, defined and required in Rule 144;

 

(b)                     file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act so long as the Company remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

(c)                      furnish to each Holder of Registrable Securities so
long as such Holder of Registrable Securities owns Registrable Securities,
promptly upon request, such information as may be reasonably and customarily
requested to permit the Holders of Registrable Securities to sell such
securities pursuant to Rule 144 without registration.

 

7.                                      Legends.

 

(a)                     Registrable Securities may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Registrable Securities other than pursuant to an effective
registration statement, to the Company, to an Affiliate of the Investor or in
connection with a pledge as contemplated in Section 7(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act.

 

(b)                     Certificates evidencing the Registrable Securities will
contain the following legend, so long as is required by this Section 7:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND,

 

16

--------------------------------------------------------------------------------


 

ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT.

 

The Company acknowledges and agrees that a Holder of Registrable Securities may
from time to time pledge pursuant to a bona fide margin account and, if required
under the terms of such account, such Holder may transfer pledged or secured
Registrable Securities to the pledgees or secured parties. Such pledge or
transfer would not be subject to approval or consent of the Company and no legal
opinion of legal counsel to the pledgee, secured party or pledgor shall be
required in connection with the pledge, but the legend shall remain on the
pledged Registrable Securities and such legal opinion may be required in
connection with a subsequent transfer following default by the Holder transferee
of the pledge. Further, no notice shall be required of such pledge. At the
expense of the appropriate Holder of Registrable Securities, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Registrable Securities may reasonably request in connection with a pledge or
transfer of the Registrable Securities including the preparation and filing of
any required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.

 

(c)                Certificates evidencing the Registrable Securities shall not
contain any legend (including the legend set forth in Section 7(b): (i) unless
prohibited by the Company’s transfer agent (notwithstanding consent of the
Company and the provision of legal opinions requested by the transfer agent to
effect this Section 7(c)) or the regulations or published interpretations of the
Commission while a registration statement (including the Registration Statement)
covering the resale of such Registrable Securities is effective under the
Securities Act, or (ii) following any sale of such Registrable Securities
pursuant to Rule 144, or (ii) if such Registrable Securities are eligible for
sale under Rule 144(b)(i), or (iii) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company shall cause its counsel to issue any legal opinion required by the
Company’s transfer agent to effect this Section 7(c).  Following the Effective
Date or at such earlier time as a legend is no longer required for the
Registrable Securities under this Section 7(c), the Company will, no later than
three (3) Business Days following the delivery by a Holder of Registrable
Securities to the Company or the Company’s transfer agent of a certificate
representing Registrable Securities containing a restrictive legend, deliver or
cause to be delivered to such Holder a certificate representing such Registrable
Securities that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section 7.

 

8.                                      Assignment of Registration Rights.  The
rights under this Agreement shall be automatically assignable by the Investor to
any permitted transferee of a minimum of 10% of the Registrable Securities then
outstanding if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within five (5) Business Days after such assignment; (ii) the Company
is, within five (5) Business Days after such transfer or assignment, furnished
with written notice of (a) the name and address of such transferee or assignee,
and (b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the Securities Act or applicable state securities laws; (iv) at
or before the time the Company receives the written notice contemplated by
clause (ii) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Purchase Agreement.

 

17

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

(a)                     Remedies.  In the event of a breach by the Company or by
a Holder, of any of their obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. 
The Company and each Holder agree that monetary damages would not provide
adequate compensation for any losses incurred by reason of a breach by it of any
of the provisions of this Agreement and hereby further agrees that, in the event
of any action for specific performance in respect of such breach, it shall waive
the defense that a remedy at law would be adequate.

 

(b)                     No Piggyback on Registrations; Waiver.  Except for the
Permissible Piggyback Shares, neither the Company nor any of its security
holders (other than the Holders of Registrable Securities in such capacity
pursuant hereto) have the contractual right to include securities of the Company
in a Registration Statement other than the Registrable Securities, and the
Company shall not during the Effectiveness Period enter into any agreement
providing any such right to any of its security holders without the consent of
the Demanding Holders.

 

(c)                      Compliance.  Each Holder covenants and agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities or
Permissible Piggyback Shares pursuant to the Registration Statement.

 

(d)                     Discontinued Disposition.  Each Selling Stockholder
agrees that, upon receipt of a notice from the Company of the occurrence of any
event of the kind described in Section 3(c), such Selling Stockholder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Selling Stockholder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop transfer orders to enforce the provisions
of this paragraph.

 

(e)                      Amendments and Waivers.  Provisions of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Demanding Holders.  Notwithstanding the
foregoing, (i) a waiver or consent to depart from the provisions hereof with
respect to a matter that relates exclusively to the rights of a Holder and that
does not directly or indirectly affect the rights of other Holders may be given
by the Holder to which such waiver or consent relates and (ii) no amendment or
waiver of any provision of this Agreement that adversely affects the Holders of
Permissible Piggyback Shares in a materially disproportionate manner (compared
to the effect on Holders of Registrable Securities) may be effected only with
the consent of the Holders of a majority of the Permissible Piggyback Shares;
provided, that no amendment or waiver to any provision of this Agreement
relating to naming any Holder or requiring the naming of any Holder as an
underwriter may be effected in any manner without such Holder’s prior written
consent.

 

(f)                       Notices.  All notices, demands and other
communications provided for or permitted hereunder shall be made in writing and
shall be by registered or certified first-class mail, return receipt requested,
facsimile (with receipt confirmed), courier service or personal delivery to the
address of each of the parties set forth on the signature pages hereto.  All
such notices and communications shall be deemed to have been duly given when
delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; if mailed, five (5) business
days after being deposited in the mail, postage prepaid; or when sent, if sent
via facsimile during the recipient’s normal business hours with confirmation of
sending.

 

18

--------------------------------------------------------------------------------


 

(g)                      Successors and Assigns.  This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties and shall inure to the benefit of each Holder.  The Company may
not assign its rights or obligations hereunder without the prior written consent
of each Holder.  Each Holder may assign their respective rights hereunder;
provided that such assignee, after giving effect to such assignment, would own a
minimum of 10% of the Registrable Securities then outstanding (for assignees of
the Investor) or Permissible Piggyback Shares then outstanding (for assignees of
holders of Permissible Piggyback Shares).

 

(h)                     Execution and Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and, all of which taken together shall constitute one
and the same Agreement.  In the event that any signature is delivered by
facsimile or email transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile or email
signature were the original thereof.

 

(i)                         Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware without regard to the principles of conflicts of law
thereof.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.  If either party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its reasonable attorney’s fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such Proceeding.

 

(j)                        Cumulative Remedies.  The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.

 

(k)                     Entire Agreement. This Agreement, the other Transaction
Documents (as defined in the Purchase Agreement) and the instruments referenced
herein and therein constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Agreement, the other Transaction Documents and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

(l)                         Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(m)                 Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

19

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

COMPANY:

 

 

 

LIME ENERGY CO.

 

 

 

 

 

By:

/s/ Adam Procell

 

 

Name: Adam Procell

 

 

Title: President & CEO

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

 

 

Address:

16810 Kenton Drive, Suite 240

 

 

 

Huntersville, NC 28078

 

 

Tel:

 

 

 

Fax:

 

 

 

Email:

 

 

 

Attention:

 

 

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Company:

Drinker Biddle & Reath LLP

 

 

Address:

One Logan Square, Ste. 2000

 

 

 

Philadelphia, PA 19103

 

 

Tel:

215-988-2880

 

 

Fax:

215-988-2770

 

 

Email:

Stephen.Burdumy@dbr.com

 

 

Attention:

Stephen T. Burdumy, Esq.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

INVESTOR:

 

 

 

BISON CAPITAL PARTNERS IV, L.P.

 

 

 

 

 

By: Bison Capital Partners IV GP, L.P.

 

Its:  General Partner

 

 

 

 

By: Bison Capital Partners GP, LLC

 

 

Its:  General Partner

 

 

 

 

 

 

 

By:

/s/ Andreas Hildebrand

 

 

Name: Andreas Hildebrand

 

 

Title: Member

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

Address:

780 Third Avenue, 30th Floor

 

 

New York, NY 10017

 

Tel:

646-792-2081

 

Fax:

646-590-9021

 

Email:

ahildebrand@bisoncapital.com

 

Attention:

Andreas Hildebrand

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Company:

Sheppard Mullin Richter & Hampton LLP

 

Address:

12275 El Camino Real #200

 

 

Del Mar, CA 92130

 

Tel:

858-720-8943

 

Fax:

858-847-4871

 

Email:

jtishler@sheppardmullin.com

 

Attention:

John D. Tishler, Esq.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

HOLDER OF PERMISSIBLE PIGGYBACK SHARES:

 

 

 

RICHARD KIPHART

 

 

 

 

 

/s/ RICHARD P. KIPHART

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

 

Address:

c/o William Blair & Co
222 W. Adams St Chicago, IL 60606

 

Tel:

312-364-8420

 

Fax:

773-442-0214

 

Email:

rkiphart@williamblair.com

 

Attention:

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

Company:

 

 

Address:

 

 

Tel:

 

 

Fax:

 

 

Email:

 

 

Attention:

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

HOLDER OF PERMISSIBLE PIGGYBACK SHARES:

 

 

 

THE JOHN THOMAS HURVIS REVOCABLE TRUST

 

 

 

By:

/s/ John Thomas Hurvis

 

 

Name: John Thomas Hurvis

 

 

Title: Trustee

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

Address:

4065 Commercial Ave.,
Northbrook IL 60062

 

Tel:

(847) 559-2034

 

Fax:

(847) 664-7254

 

Email:

tpappas@oldworld.com

 

Attention:

Tommy Pappas

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Company:

 

Address:

 

Tel:

 

Fax:

 

Email:

 

Attention:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

HOLDER OF PERMISSIBLE PIGGYBACK SHARES:

 

 

 

GREENER CAPITAL PARTNERS II, L.P.

 

 

 

 

 

By:

/s/ Charles H. Finnie

 

 

Name: Charles H. Finnie

 

 

Title: Managing Member

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

Address:

cfinnie@efwpartners.com

 

Tel:

510-684-4865

 

Fax:

 

 

Email:

 

 

Attention:

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Company:

 

Address:

 

Tel:

 

Fax:

 

Email:

 

Attention:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

HOLDER OF PERMISSIBLE PIGGYBACK SHARES:

 

 

 

NETTLESTONE ENTERPRISES LIMITED

 

 

 

 

 

By:

/s/ Michael Heyworth

 

 

Name: Michael Heyworth

 

 

Title: Director

 

 

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

Address:

PO Box 665, Roseneath, The Grange,
St. Peter Port, Guernsey GY1 3SJ

 

Tel:

+441481730430

 

Fax:

+441481730460

 

Email:

michael.heyworth@trustcorpci.com

 

Attention

Michael Heyworth

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Company:

 

Address:

 

Tel:

 

Fax:

 

Email:

 

Attention:

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

HOLDER OF PERMISSIBLE PIGGYBACK SHARES:

 

 

 

CHRISTOPHER CAPPS

 

 

 

 

 

/s/ Christopher Capps

 

 

 

 

 

ADDRESS FOR NOTICE

 

 

 

Address:

 

Tel:

 

Fax:

 

Email:

 

Attention:

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Company:

 

Address:

 

Tel:

 

Fax:

 

Email:

 

Attention:

 

--------------------------------------------------------------------------------


 

Annex A

 

Plan of Distribution

 

The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or quoted or in private transactions.  These
sales may be at fixed or negotiated prices.  The Selling Stockholders may use
any one or more of the following methods when selling shares:

 

·                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits Investors;

 

·                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

·                  privately negotiated transactions;

 

·                  through the writing of options on the shares;

 

·                  to cover short sales made after the date that this
Registration Statement is declared effective by the Commission;

 

·                  broker-dealers may agree with the Selling Stockholders to
sell a specified number of such shares at a stipulated price per share; and

 

·                  a combination of any such methods of sale.

 

The Selling Stockholders may also sell shares under Rule 144 of the Securities
Act of 1933, as amended (the “Securities Act”), if available, rather than under
this prospectus. The selling stockholders shall have the sole and absolute
discretion not to accept any purchase offer or make any sale of shares if it
deems the purchase price to be unsatisfactory at any particular time.

 

The Selling Stockholders or their respective pledgees, donees, transferees or
other successors in interest, may also sell the shares directly to market makers
acting as principals and/or broker-dealers acting as agents for themselves or
their customers. Such broker-dealers may receive compensation in the form of
discounts, concessions or commissions from the Selling Stockholders and/or the
purchasers of shares for whom such broker-dealers may act as agents or to whom
they sell as principal or both, which compensation as to a particular
broker-dealer might be in excess of customary commissions. Market makers and
block purchasers purchasing the shares will do so for their own account and at
their own risk. It is possible that a selling stockholder will attempt to sell
shares of common stock in block transactions to market makers or other
purchasers at a price per share which may be below the then existing market
price. We cannot assure that all or any of the shares offered in this prospectus
will be issued to, or sold by, the Selling Stockholders. The Selling
Stockholders and any brokers, dealers or agents, upon effecting the sale of any
of the shares offered in this prospectus, may be deemed to be “underwriters” as
that term is defined under the Securities Act, the Exchange Act and the
rules and regulations of such acts. In such event, any commissions received by
such broker-dealers or agents and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act.

 

--------------------------------------------------------------------------------


 

We are required to pay all fees and expenses incident to the registration of the
shares, including fees and disbursements of counsel to the Selling Stockholders
(up to an agreed upon aggregate amount), but excluding brokerage commissions or
underwriter discounts.

 

The Selling Stockholders, alternatively, may sell all or any part of the shares
offered in this prospectus through an underwriter.  The Selling Stockholders
have not entered into any agreement with a prospective underwriter and there is
no assurance that any such agreement will be entered into.

 

The Selling Stockholders may pledge their shares to their brokers under the
margin provisions of customer agreements. If a Selling Stockholder defaults on a
margin loan, the broker may, from time to time, offer and sell the pledged
shares. The Selling Stockholders and any other persons participating in the sale
or distribution of the shares will be subject to applicable provisions of the
Exchange Act, and the rules and regulations under such act, including, without
limitation, Regulation M. These provisions may restrict certain activities of,
and limit the timing of purchases and sales of any of the shares by, the Selling
Stockholders or any other such person. In the event that any of the Selling
Stockholders are deemed an affiliated purchaser or distribution participant
within the meaning of Regulation M, then the Selling Stockholders will not be
permitted to engage in short sales of common stock. Furthermore, under
Regulation M, persons engaged in a distribution of securities are prohibited
from simultaneously engaging in market making and certain other activities with
respect to such securities for a specified period of time prior to the
commencement of such distributions, subject to specified exceptions or
exemptions. In addition, if a short sale is deemed to be a stabilizing activity,
then the Selling Stockholders will not be permitted to engage in a short sale of
our common stock. All of these limitations may affect the marketability of the
shares.

 

If a Selling Stockholder notifies us that it has a material arrangement with a
broker-dealer for the resale of the common stock, then we would be required to
amend the registration statement of which this prospectus is a part, and file a
prospectus supplement to describe the agreements between the Selling Stockholder
and the broker-dealer.

 

--------------------------------------------------------------------------------


 

Annex B

 

LIME ENERGY CO.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Common Stock”), of Lime
Energy Co., a Delaware corporation (the “Company”), understands that the Company
has filed or intends to file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement for the registration and resale of the
Registrable Securities and Permissible Piggyback Shares (if applicable), in
accordance with the terms of the Registration Rights Agreement, dated as of [·],
2014 (the “Registration Rights Agreement”), between the Company, the Investor
and the Holders of Permissible Piggyback Shares named therein.  A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below.  All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.                                      Name.

 

(a)                                 Full Legal Name of Selling Stockholder

 

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities or Permissible
Piggyback Shares Listed in Item 3 below are held:

 

 

(c)                                  Full Legal Name of Natural Control Person
(which means a natural person who directly or indirectly alone or with others
has power to vote or dispose of the securities covered by the questionnaire):

 

 

2.  Address for Notices to Selling Stockholder:

 

 

Telephone:

Fax:

Contact Person:

 

3.  Beneficial Ownership of Registrable Securities or Permissible Piggyback
Shares:

 

Type and Principal Amount of Registrable Securities or Permissible Piggyback
Shares beneficially owned:

 

30

--------------------------------------------------------------------------------


 

 

4.  Broker-Dealer Status:

 

(a)                            Are you a broker-dealer?

 

Yes   o         No   o

 

Note:             If yes, the Commission’s staff has indicated that you should
be identified as an underwriter in the Registration Statement.

 

(b)                            Are you an affiliate of a broker-dealer?

 

Yes   o         No   o

 

(c)                             If you are an affiliate of a broker-dealer, do
you certify that you bought the Registrable Securities in the ordinary course of
business, and at the time of the purchase of the Registrable Securities or
Permissible Piggyback Shares to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities or Permissible Piggyback Shares?

 

Yes   o         No   o

 

Note:             If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

 

5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities or Permissible Piggyback Shares listed above in Item 3.

 

Type and Amount of Other Securities beneficially owned by the Selling
Stockholder:

 

 

--------------------------------------------------------------------------------


 

6.  Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

 

7.  The Company has advised each Selling Stockholder that it is the view of the
Commission that it may not use shares registered on the Registration Statement
to cover short sales of Common Stock made prior to the date on which the
Registration Statement is declared effective by the Commission, in accordance
with 1997 Securities and Exchange Commission Manual of Publicly Available
Telephone Interpretations Section A.65.  If a Selling Stockholder uses the
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act.  The Selling
Stockholders will be responsible to comply with the applicable provisions of the
Securities Act and Exchange Act, and the rules and regulations thereunder
promulgated, including, without limitation, Regulation M, as applicable to such
Selling Stockholders in connection with resales of their respective shares under
the Registration Statement.

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

 

Certain legal consequences arise from being named as a Selling Stockholder in
the Registration Statement and related prospectus.  Accordingly, the undersigned
is advised to consult their own securities law counsel regarding the consequence
of being named or not being named as a Selling Stockholder in the Registration
Statement and the related prospectus.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus.  The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.  The undersigned hereby elects to include the
Registrable Securities or Permissible Piggyback Shares owned by it and listed
above in Item 3 (unless otherwise specified in Item 3) in the Registration
Statement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

PLEASE FAX OR EMAIL A COPY OF THE COMPLETED AND EXECUTED NOTICE AND
QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

[Company]

[Address]

[Email]

[Fax]

 

--------------------------------------------------------------------------------


 

Annex C

 

Schedule of Holders of Permissible Piggyback Shares

 

Name of Holders of Permissible
Piggyback Shares

 

Number of Permissible
Piggyback Shares

 

Richard Kiphart

 

2,389,774

 

The John Thomas Hurvis Revocable Trust

 

1,892,173

 

Greener Capital Partners II, L.P.

 

787,028

 

Nettlestone Enterprises Limited

 

370,743

 

Christopher Capps

 

27,980

 

 

--------------------------------------------------------------------------------